     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 1 of 8 Page ID #:1388



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11     UNITED STATES OF AMERICA,               )     Case No. 5:19-cv-02298-AB (SPx)
                                               )
12                          Plaintiff,         )
                                               )     ORDER RE SETTLEMENT
13                    v.                       )     CONFERENCE
                                               )
14                                             )
       CITY OF HESPERIA, et al.,               )
15                                             )
                            Defendants.        )
16                                             )
17

18                         PLEASE READ THIS ORDER CAREFULLY
19           This case has been referred to Magistrate Judge Sheri Pym for settlement
20     proceedings.
21           The Settlement Conference is placed on calendar for October 14, 2021, at
22     9:30 a.m., in Courtroom 3 of the United States District Court, Riverside
23     Courthouse, located at 3470 Twelfth Street in Riverside, California.
24           The magistrate judge will not be involved in the actual trial of the case, but
25     rather will assist the parties in an objective appraisal and evaluation of the case. The
26     following are guidelines for the parties in preparing for the Settlement Conference.
27

28
     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 2 of 8 Page ID #:1389



 1                                            Purpose
 2           1.     The purpose of the Settlement Conference is to permit an informal
 3     discussion between the attorneys, parties, non-party indemnitors or insurers, and the
 4     settlement judge, of every aspect of the case bearing on its settlement value.
 5                                        Confidentiality
 6           2.     Pursuant to Local Rule 16-15.8, all settlement proceedings shall be
 7     confidential and no statement made therein shall be admissible in any proceeding in
 8     the case, unless the parties otherwise agree. No part of a settlement proceeding shall
 9     be reported or otherwise recorded, without the consent of the parties, except for any
10     memorialization of a settlement.
11                 Persons Who Must Be Present at Settlement Conference
12           3.     In addition to counsel who will try the case being present, a person with
13     full settlement authority must likewise be present for the conference. This
14     requirement contemplates the physical presence of the actual parties – that is, the
15     clients – or, if a corporate or governmental entity, of an authorized and
16     knowledgeable representative of the client.1 The plaintiff’s representative must have
17     full and final authority, in the representative’s sole discretion, to authorize
18     dismissal of the case with prejudice, or to accept a settlement amount recommended
19     by the settlement judge down to the defendant’s last offer made prior to the
20     settlement conference. The defendant’s representative must have final settlement
21     authority to commit the defendant to pay, in the representative’s sole discretion, a
22     settlement amount recommended by the settlement judge up to the plaintiff’s prayer
23     (excluding punitive damage prayers), or up to the plaintiff’s last demand made prior
24
       1
25            Unless otherwise ordered by the court, however, if this matter is a lawsuit in
       which the United States or any of its agencies is a party, the Assistant United States
26     Attorney who will try the case may appear without a representative, provided that he
27     or she comes armed with the full measure of authority conveyed by his or her
       superiors within the United States Attorney’s Office after appropriate consultation.
28
                                                  2
     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 3 of 8 Page ID #:1390



 1     to the settlement conference, whichever is lower.
 2           The purpose of this requirement is to have representatives present who can
 3     settle the case during the course of the conference without consulting a superior.
 4           4.     If Board approval is required to authorize settlement, the attendance of
 5     at least one sitting and knowledgeable member of the Board (preferably the
 6     Chairman) is absolutely required.
 7           5.     Subject to paragraph 7 below, counsel appearing without their clients
 8     (whether or not counsel purportedly have been given settlement authority) will
 9     cause the settlement conference to be cancelled and rescheduled. The noncomplying
10     party, attorney, or both, may be assessed the costs and expenses incurred by other
11     parties as a result of such cancellation and rescheduling.
12           6.     Any insurance company that is a party to the case, or is contractually
13     required to defend or to pay damages assessed within policy limits, should have a
14     settlement representative present at the conference. Such representative must have
15     final settlement authority to commit the company to pay, in the representative’s
16     sole discretion, an amount recommended by the settlement judge within the policy
17     limits. The purpose of this requirement is to have an insurance representative
18     present who can settle the outstanding claim or claims during the course of the
19     conference without consulting a superior. An insurance representative authorized to
20     pay, in his or her sole discretion, up to the plaintiff’s last demand made prior to the
21     settlement conference will also satisfy this requirement. Counsel of record will be
22     responsible for timely advising any involved non-party insurance company of the
23     requirements of this Order.
24           7.     When a person whose personal attendance would otherwise be required
25     pursuant to the foregoing paragraphs resides outside this district, the court will
26     consider excusing the personal attendance of such person, so long as such person
27     can and will be available by telephone during the entire settlement conference. If a
28
                                                  3
     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 4 of 8 Page ID #:1391



 1     party desires to avail itself of this excuse from personal attendance, counsel should
 2     so request in such party’s Settlement Conference Statement (and specify where such
 3     person will be located during the settlement conference). After the party’s
 4     Settlement Conference Statement is submitted, counsel should contact Magistrate
 5     Judge Pym’s courtroom deputy clerk to ascertain whether the request has been
 6     granted. Frequently, such requests are not granted.
 7           8.     Notwithstanding the foregoing paragraph, during the COVID-19
 8     pandemic, requests to appear by telephone or, where possible, video by any attorney
 9     or party will be more liberally granted upon showing of good cause or concern.
10     Further, the court may determine to hold the entire Settlement Conference by
11     telephone or video, depending on circumstances at the time of the conference.
12                    Pre-Conference Discussions and Exchange of Offers
13           9.     Prior to the Settlement Conference, the attorneys are directed to discuss
14     settlement with their respective clients and insurance representatives, so that the
15     parameters of possible settlement will have been explored well in advance of the
16     Settlement Conference. At the Settlement Conference, each party shall be fully
17     prepared to discuss all economic and non-economic factors relevant to a full and
18     final settlement of the case.
19           10.    In order to avoid the unnecessary expenditure of resources if the case is
20     not ripe for settlement, and in order to provide the parties with a starting point for
21     their settlement discussions with the magistrate judge if the case is ripe for
22     settlement, plaintiff shall advise defendant(s) of the terms upon which plaintiff then
23     is prepared to settle the case, in a letter delivered or faxed no later than ten (10)
24     court days prior to the Settlement Conference. Within forty-eight (48) hours of
25     receipt of plaintiff’s settlement offer, each defendant shall respond to the same by
26     letter advising plaintiff of the terms upon which such defendant is prepared to settle
27

28
                                                   4
     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 5 of 8 Page ID #:1392



 1     the case.2 If, following this exchange of settlement offers, counsel for any of the
 2     parties believes that the case is not ripe for settlement and/or that proceeding
 3     with the settlement conference as scheduled will not be a productive use of the
 4     magistrate judge’s and the parties’ time, then counsel for the parties shall
 5     immediately contact the courtroom deputy at 951-328-4467 and arrange for a
 6     telephonic conference with the magistrate judge to discuss the advisability of
 7     proceeding with the settlement conference as scheduled.
 8                              Settlement Conference Statements
 9            11.   Assuming the settlement conference remains on calendar, no later than
10     4:00 p.m. five (5) court days prior thereto, each party shall submit a Settlement
11     Conference Statement directly to the chambers of Magistrate Judge Pym, by
12     hand-delivering the Statement to Magistrate Judge Pym’s chambers copy box on the
13     third floor of the United States District Court’s Riverside Courthouse, 3470 Twelfth
14     Street, Riverside, California, by emailing the Statement to chambers at
15     SP_chambers@cacd.uscourts.gov or by faxing the Statement to 951-328-2249.3 The
16     parties shall exchange the Statements on the same date. The Statements should not
17     be filed with the Clerk of the Court, and they will not be made part of the case file.
18     The Statements shall be double-spaced and shall not exceed ten (10) pages in length.
19            12.   The parties’ respective Settlement Conference Statements shall include
20

21
          2
              The Court expects the parties to exchange good faith settlement offers. For
22
       the plaintiff, this means offering to settle on terms less favorable than those which
23     the plaintiff reasonably could expect to achieve if plaintiff prevailed at trial, taking
       into account plaintiff’s non-recoupable costs of litigation. For each defendant, this
24
       means offering to settle on terms less favorable to such defendant than those such
25     defendant reasonably could expect to achieve if such defendant prevailed at trial,
       taking into account such defendant’s non-recoupable costs of litigation.
26
          3
27           If the Settlement Conference Statement, including the Confidential Adden-
       dum, exceeds 15 pages in length, it should be hand-delivered, not faxed.
28
                                                   5
     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 6 of 8 Page ID #:1393



 1     the following:
 2                  a.     A brief statement of the facts of the case, and of the claims and
 3           defenses remaining to be tried, including the statutory or other grounds upon
 4           which the claims are founded. This statement should identify the major
 5           factual and legal issues in dispute, and cite any controlling authorities.
 6                  b.     An itemized statement of the damages claimed, and of any other
 7           relief sought.
 8                  c.     A summary of the proceedings to date, including any case
 9           management dates/deadlines already set by the District Judge.
10                  d.     A history of past settlement discussions, offers and demands,
11           including the most recent settlement offers exchanged pursuant to ¶ 9 above.
12           A copy of such party’s letter sent pursuant to ¶ 9 above should be attached to
13           such party’s Settlement Conference Statement.
14           13.    Each party shall also prepare a Confidential Addendum to
15     Settlement Conference Statement, which shall be delivered (or emailed or
16     faxed) directly to Magistrate Judge Pym only, along with the Settlement
17     Conference Statement. The Confidential Addendum shall not be filed with the
18     court or served upon the other parties. The Confidential Addendum shall contain:
19                  a.     A forthright evaluation of the party’s likelihood of prevailing on
20           each of its claims and/or defenses.
21                  b.     The approximate amount of attorney’s fees, time and costs
22           expended to date, and an estimate of the fees, time and costs to be expended
23           for (i) further discovery, (ii) pretrial and (iii) trial.
24                  c.     The party’s evaluation of the terms on which the other side is
25           prepared to settle the case.
26                  d.     The party’s evaluation of the terms on which the case could be
27           settled fairly, taking into account the litigation position and settlement
28
                                                     6
     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 7 of 8 Page ID #:1394



 1           position of the other side.
 2           14.    If it does not appear to the court from its review of the parties’
 3     Settlement Conference Statements and Confidential Addenda that a Settlement
 4     Conference at this juncture in the proceedings is likely to result in a settlement of
 5     the matter, the court may order the Settlement Conference off calendar or defer it to
 6     a later juncture in the proceedings (e.g., after a pending or anticipated dispositive
 7     summary judgment motion is decided).
 8                               Procedures at Settlement Conference
 9           15.    At the commencement of the conference, counsel for each party should
10     be prepared to make the equivalent of a mini-opening statement and/or to respond to
11     the court’s questions regarding the relevant facts and law, in the presence of all
12     parties and counsel. Counsel should have available for the court’s perusal copies of
13     all key documents in the case, as well as copies of all important witnesses’
14     deposition transcripts.
15           16.    The magistrate judge may, in her discretion, converse with the lawyers,
16     the parties, the insurance representatives, or any one of them outside of the hearing
17     of the others. The comments of the judge during such separate sessions are not to be
18     used by counsel in settlement negotiations with opposing counsel. This is a
19     necessary requirement in order to avoid intentional or unintentional misquotation of
20     the judge’s comments. If all counsel and parties are not present to hear the judge’s
21     opinions, it is all too easy for counsel to misrepresent the judge’s comments in an
22     effort to obtain a tactical advantage with opposing counsel. Violation of this policy
23     may be misleading and therefore a hindrance to settlement.
24           17.    All papers submitted for the Settlement Conference will either be
25     returned to the parties or destroyed by the magistrate judge, after the settlement
26     proceedings are concluded, unless the parties agree otherwise.
27

28
                                                  7
     Case 5:19-cv-02298-AB-SP Document 46 Filed 05/26/21 Page 8 of 8 Page ID #:1395



 1                      Penalties for Non-Compliance With This Order
 2           18.    Any failure of the trial attorneys, parties or persons with authority to
 3     attend the conference may result in sanctions to include the fees and costs expended
 4     by the other parties in preparing for and attending the conference. The failure of any
 5     party to timely submit a Settlement Conference Statement and Confidential
 6     Addendum in compliance with this Order, or otherwise comply strictly with this
 7     Order, may result in the Settlement Conference being ordered off calendar and
 8     sanctions being imposed.
 9                                  Notification of Settlement
10           19.    If settlement between any or all parties is reached as a result of the
11     Settlement Conference, it is the responsibility of counsel to immediately report the
12     settlement to the District Judge’s courtroom deputy clerk, as well as to timely
13     memorialize the settlement. See Local Rule 16-15.7.
14

15     DATED: May 26, 2021
16

17

18                                      SHERI PYM
                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                  8
